Citation Nr: 1817598	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 30 percent for multiple sclerosis.  Specifically, he indicated that he wanted an 80 percent evaluation for this disability.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The disease of multiple sclerosis is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8018.  The Diagnostic Code provides that the minimum rating for multiple sclerosis is 30 percent.  A note following the Diagnostic Code further explains how the ratings are to be applied:

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis rendered; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 

In other words, the rating schedule evaluates multiple sclerosis based on its residuals.  In accordance with the plain language of the diagnostic code, in order to receive the 30 percent minimum rating there must be at least one residual of multiple sclerosis.  If there is at least one residual, then the diagnostic code acts as a ratings floor -- regardless of the severity of the residuals, the mere fact that residuals are present entitles a veteran to at least a 30 percent rating.  If the residuals, as evaluated pursuant to their own respective Diagnostic Codes or as rated by analogy, warrant a rating in excess of 30 percent, then Diagnostic Codes 8018 is read in conjunction with 38 C.F.R. §§ 4.14 and 4.25(b), and the Veteran is assigned separate ratings that do not overlap in symptoms.

The Board notes that common symptoms of multiple sclerosis include fatigue, cognitive impairment, depression, anxiety, unstable mood, nystagmus, optic neuritis, diplopia, dysarthria, dysphagia, weakness, muscle spasms, ataxia, pain, hypoesthesia, paresthesia, incontinence, diarrhea/constipation, and/or incontinence.  

Here, the Veteran has subjectively complained of fatigue, low energy, paresthesia of the bilateral hands, dysphagia, and unbearable pain during flare-ups.  

The Veteran is presently service-connected for multiple sclerosis, residuals of a traumatic brain injury, and tension headaches.  The residuals of a traumatic brain injury and tension headaches are unrelated to his service-connected multiple sclerosis.

The Veteran underwent several examinations in 2015 and 2016 to assess the symptomatology associated with his service-connected multiple sclerosis.  Specifically, he was provided with a VA Multiple Sclerosis examination in March 2015, a VA Eye Conditions examination in August 2015, a VA Mental Disorders examination in October 2016, and a VA Esophageal Conditions examination in October 2016.  However, although these examinations indicated the presence of several symptoms, they often did not provide opinions as to whether these symptoms were related to the Veteran's service-connected multiple sclerosis.  For instance, the October 2016 VA Esophageal Conditions examination indicated that the Veteran experienced dysphagia and regurgitation due to gastroesophageal reflux disease (GERD); however, the examiner did not opine as to whether the Veteran's diagnosed GERD was caused or aggravated by his service-connected multiple sclerosis, despite dysphagia being a known symptom of multiple sclerosis.  In its October 2016 supplemental statement of the case, the RO apparently assumed that the diagnosed GERD was unrelated to the Veteran's service-connected multiple sclerosis, as it acknowledged the diagnosis but did not increase the evaluation for multiple sclerosis or grant entitlement to a separate evaluation for GERD under Diagnostic Code 7346.  Moreover, none of the VA examinations addressed the Veteran's credible reports of unbearable pain during flare-ups of multiple sclerosis.  

These questions are significant, as the Veteran could potentially be assigned separate ratings for multiple sclerosis residuals pursuant to their own respective Diagnostic Codes.  As such, the Veteran should be provided with additional VA examinations which clearly identify and assess the severity of each of his reported symptoms.  For each symptom identified, an opinion should be provided as to whether it is at least as likely as not that the symptom is a residual of his service-connected multiple sclerosis.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination(s) regarding the Veteran's multiple sclerosis, to determine the current manifestations and effects attributable to that disease. Provide the Veteran's claims file to the examiner for review.

Following a review of the claims file and physical examination of the Veteran, the examiner is asked to clearly identify each of the symptoms described by the Veteran and noted on previous examinations, to include fatigue, low energy, paresthesia of the bilateral hands, dysphagia, regurgitation, mild muscle weakness of the upper and lower extremities, and unbearable pain during flare-ups.  

The examiner is then asked to consider the Veteran's history of multiple sclerosis, and to provide an opinion as to what symptoms, manifestations, and effects are at least as likely as not (50 percent probability or greater) attributable to residuals of (or otherwise caused by) his service-connected multiple sclerosis.  The examiner is asked to describe the severity, frequency, and duration of the symptoms and effects that have been opined to be at least as likely as not (50 percent probability or greater) attributable to his multiple sclerosis or multiple sclerosis residuals.  

If any of the identified symptoms are not found to be at least as likely as not related to his service-connected multiple sclerosis, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that these identified symptoms have been aggravated by his service-connected multiple sclerosis or multiple sclerosis residuals.  

The examiner must provide clear and thorough explanations for any conclusions and opinions offered.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, then provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




